DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.

Response to Arguments
Applicant’s arguments, filed 07/25/2022, with respect to the rejection(s) of claim(s) 16-35 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhang et al. (US-20150192671) in view of Hamner et al. (US-20140139370 Hamner) and in further view of Fischer et al (DE-10305139 hereinafter Fischer).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 16-24, 26-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US-20150192671) in view of Hamner et al. (US-20140139370 Hamner) and in further view of Fischer et al (DE-10305139 hereinafter Fischer).

Regarding claim 16, Zhang teaches A device for measuring precipitation using radar, comprising (Zhang 0038 “electronic radar output indicative of weather information”): 
an antenna adapted to transmit and receive radar waves (Zhang 0035 “When four beams 50a-d are transmitted and/or received”);
(Zhang fig. 2b), wherein the 
antenna receives a reflected radar signal from the precipitation (Zhang 0038 “electronic radar output indicative of weather information”) 
Zhang does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Hamner teaches 
receiving data through a dielectric lens which focuses a plurality of parallel beams of the reflected radar signal to the antenna (Hamner 0025 “FIG. 1, a spherical radio frequency lens or Lunenburg lens 12, as utilized in the present invention, is composed of separate and concentric layers (not shown) each having a different dielectric constant according to the equation of Luneburg.”)
antenna comprises a monostatic radar in which the antenna radiates the radar waves and the antenna receives the reflected radar signal each sharing a common path (Hamner fig 3; 0030 “transmit/receive modules 28A, 28B, 28C, 28D”) 
reducing a viewing angle of the precipitation with respect to the radiation of the radar waves and the receipt of the reflected radar signal (Hamner fig 2 [received planewaves of radar returns converge to the same location reducing the viewing angle with respect to the radar return waves]). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the Conformal, Luneburg lens antenna radar system and method of Hamner with the cylindrical polarimetric phased array system and method of Zhang. One would have been motivated to do so in order to advantageously reduce near-field antenna effects and beam degradation (Hamner 0043).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Hamner merely teaches that it is well-known to incorporate the particular antenna system to a phased array system.  Since both Zhang and Hamner disclose similar conformal antenna systems using patch antennas for target detection, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Fischer teaches
wherein an amount of precipitation is determined based upon a Doppler shift, and a correlation between velocity and size of the precipitation (Fischer 0044 “there is a clear relationship between the Doppler shift and the falling speed of the precipitate particles is the Doppler spectrum clearly above the drop size distribution to interpret.”; 0019 “the size distribution of the precipitation particles a fall velocity distribution can be observed”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the precipitation device system and method of Fischer and the Conformal, Luneburg lens antenna radar system and method of Hamner with the cylindrical polarimetric phased array system and method of Zhang. One would have been motivated to do so in order to advantageously produce precise measurements (Fischer 0005).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Fischer merely teaches that it is well-known to incorporate the Doppler shifting measurements to a weather system.  Since both the prior combination and Zhang disclose similar conformal antenna systems using patch antennas for target detection, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Regarding claim 17, Zhang, Hamner, and Fischer teach The device according to claim 16.
Bechtel further teaches wherein the dielectric lens is adapted and oriented relative to the antenna such that wave fronts radiated by the antenna are transformed into substantially planar wave fronts as they pass through the dielectric lens (Hamner fig 2).
Regarding claim 18, Zhang, Hamner, and Fischer teach The device according to claim 17, wherein the antenna is formed as a patch antenna (Zhang 0029 “patch antenna”).  

Regarding claim 19, Zhang, Hamner, and Fischer teach The device according to claim 17 further comprising a radome disposed on, with respect to the antenna, the remote side of the dielectric lens and partially enveloping the dielectric lens (Zhang 0025 “The polarimetric phased array antenna 12 can also optionally be provided with a cover (also known as a radome)”).  

Regarding claim 20, Zhang, Hamner, and Fischer teach The device according to claim 16,  wherein the antenna is disposed at a focal point of the dielectric lens or a circular waveguide is disposed between the antenna and the dielectric lens (Hamner fig 8).

Regarding claim 21, Zhang, Hamner, and Fischer further teach The device according to claim 20, wherein the antenna is formed as a patch antenna (Zhang 0029 “patch antenna”).  

Regarding claim 22, Zhang, Hamner, and Fischer teach The device according to claim 20 further comprising a radome disposed on, with respect to the antenna, the remote side of the dielectric lens and partially enveloping the dielectric lens (Zhang 0025 “polarimetric phased array antenna 12 can also optionally be provided with a cover (also known as a radome)”).  

Regarding claim 23, Zhang, Hamner, and Fischer teach The device according to claim 16, wherein the antenna is formed as a patch antenna (Zhang 0029 “patch antenna”).   

Regarding claim 24, Zhang, Hamner, and Fischer teach The device according to claim 16 further comprising a radome disposed on, with respect to the antenna, the remote side of the dielectric lens and partially enveloping the dielectric lens (Zhang 0025 “polarimetric phased array antenna 12 can also optionally be provided with a cover (also known as a radome)”).   

Regarding claim 26, Zhang, Hamner, and Fischer teach The device according to claim 16, further comprising a signal processing unit for processing radio frequency signals and adapted to generate a transmission signal for the antenna (Zhang 0031 “radar control and processing system 14 can be provided with one or more transmitters 30”) and to 
determine a Doppler shift based on a reception signal of the antenna (Fischer 0044 “there is a clear relationship between the Doppler shift and the falling speed of the precipitate particles is the Doppler spectrum clearly above the drop size distribution to interpret.”; 0019 “the size distribution of the precipitation particles a fall velocity distribution can be observed”).  

Regarding claim 27, Zhang, Hamner, and Fischer teach The device apparatus according to claim 26, wherein the signal processing unit is further adapted to 
determine a precipitation quantity from the Doppler shift and a correlation of velocity and size of raindrops (Fischer 0044 “there is a clear relationship between the Doppler shift and the falling speed of the precipitate particles is the Doppler spectrum clearly above the drop size distribution to interpret.”; 0019 “the size distribution of the precipitation particles a fall velocity distribution can be observed”).  

Regarding claim 28, Zhang, Hamner, and Fischer teach The device according to claim 26, wherein the signal processing unit comprises a monolithic microwave integrated circuit (Hamner 0014 “FIG. 3 is a schematic illustration of a portion of the conformed patch antenna array of the present invention, i.e., a monolithic microwave integrated circuit,”).
Regarding claim 29, Zhang, Hamner, and Fischer teach The device according to claim 16, wherein the dielectric lens is oriented with its optical axis substantially in the direction of gravitational force (Zhang fig. 7 “Configurations”).  

Regarding claim 30, Zhang teaches A device for measuring precipitation using radar, the device comprising (Zhang 0038 “electronic radar output indicative of weather information”): 
an antenna adapted to transmit and receive radar waves (Zhang 0035 “When four beams 50a-d are transmitted and/or received”),
wherein the antenna comprises a two-dimensional array of patch antennas (Zhang fig 2b) 
wherein the antenna receives a reflected radar signal from the precipitation through the (Zhang 0038 “electronic radar output indicative of weather information”), wherein the 

Zhang does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Hamner teaches 
patch antennas (Hamner fig 2b) arranged such that in the far field substantially plane waves can be emitted from the antenna (Hamner fig 9)
antenna is oriented to the dielectric lens such that radar waves radiated from the antenna pass through the dielectric lens (Hamner fig 9), 
dielectric lens which focuses a plurality of parallel beams (Hamner 0025 “FIG. 1, a spherical radio frequency lens or Lunenburg lens 12, as utilized in the present invention, is composed of separate and concentric layers (not shown) each having a different dielectric constant according to the equation of Luneburg.”)
antenna comprises a monostatic radar in which the antenna radiates the radar waves and the antenna receives the reflected radar signal each sharing a common path (Hamner fig 3; 0030 “transmit/receive modules 28A, 28B, 28C, 28D”)
reducing a viewing angle of the precipitation with respect to the radiation of the radar waves and the receipt of the reflected radar signal (Hamner fig 2 [received planewaves of radar returns converge to the same location reducing the viewing angle with respect to the radar return waves]). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the Conformal, Luneburg lens antenna radar system and method of Hamner with the cylindrical polarimetric phased array system and method of Zhang. One would have been motivated to do so in order to advantageously reduce near-field antenna effects and beam degradation (Hamner 0043).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Hamner merely teaches that it is well-known to incorporate the particular antenna system to a phased array system.  Since both Zhang and Hamner disclose similar conformal antenna systems using patch antennas for target detection, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Fischer teaches
wherein an amount of precipitation is determined based upon a Doppler shift, and a correlation between velocity and size of the precipitation (Fischer 0044 “there is a clear relationship between the Doppler shift and the falling speed of the precipitate particles is the Doppler spectrum clearly above the drop size distribution to interpret.”; 0019 “the size distribution of the precipitation particles a fall velocity distribution can be observed”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the precipitation device system and method of Fischer and the Conformal, Luneburg lens antenna radar system and method of Hamner with the cylindrical polarimetric phased array system and method of Zhang. One would have been motivated to do so in order to advantageously produce precise measurements (Fischer 0005).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Fischer merely teaches that it is well-known to incorporate the Doppler shifting measurements to a weather system.  Since both the prior combination and Zhang disclose similar conformal antenna systems using patch antennas for target detection, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 31, Zhang teaches A method of determining a velocity of raindrops by radar, comprising (Zhang 0038 “electronic radar output indicative of weather information”):
 radiating a radar signal from an antenna through a (Zhang fig. 2b); 
receiving a reflected radar signal by the antenna (Zhang 0038 “electronic radar output indicative of weather information”; 0035 “four beams 50a-d are transmitted and/or received”), wherein the 
antenna receives the reflected radar signal from the raindrops (Zhang 0038 “electronic radar output indicative of weather information”; 0035 “four beams 50a-d are transmitted and/or received”; claim 4 “the weather information includes precipitation information”)  
Zhang does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Bechtel teaches 
antenna receives the reflected radar through the dielectric lens which focuses a plurality of parallel beams of the reflected radar signal to the antenna (Hamner fig 1); and 
wherein the antenna comprises a monostatic radar in which the antenna radiates the radar waves and the antenna receives the reflected radar signal each sharing a common path (Hamner fig 3; 0030 “transmit/receive modules 28A, 28B, 28C, 28D”)
reducing a viewing angle of the precipitation with respect to the radiation of the radar waves and the receipt of the reflected radar signal (Hamner fig 2 [received planewaves of radar returns converge to the same location reducing the viewing angle with respect to the radar return waves]). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the Conformal, Luneburg lens antenna radar system and method of Hamner with the cylindrical polarimetric phased array system and method of Zhang. One would have been motivated to do so in order to advantageously reduce near-field antenna effects and beam degradation (Hamner 0043).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Hamner merely teaches that it is well-known to incorporate the particular antenna system to a phased array system.  Since both Zhang and Hamner disclose similar conformal antenna systems using patch antennas for target detection, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Fischer teaches
determining the velocity of the raindrops based on the received reflected radar signal and wherein an amount of precipitation is determined based upon a Doppler shift, and a correlation between velocity and size of the precipitation  (Fischer 0044 “there is a clear relationship between the Doppler shift and the falling speed of the precipitate particles is the Doppler spectrum clearly above the drop size distribution to interpret.”; 0019 “the size distribution of the precipitation particles a fall velocity distribution can be observed”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the precipitation device system and method of Fischer and the Conformal, Luneburg lens antenna radar system and method of Hamner with the cylindrical polarimetric phased array system and method of Zhang. One would have been motivated to do so in order to advantageously produce precise measurements (Fischer 0005).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Fischer merely teaches that it is well-known to incorporate the Doppler shifting measurements to a weather system.  Since both the prior combination and Zhang disclose similar conformal antenna systems using patch antennas for target detection, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 32, Zhang, Hamner, and Fischer teach The method according to claim 31, wherein the dielectric lens is formed and oriented relative to the antenna such that wave fronts of the radar signals radiated from the antenna are transformed into substantially planar wave fronts as they pass through the dielectric lens (Hamner fig 1).
 
Regarding claim 33, Zhang, Hamner, and Fischer teach The method according to claim 31, further comprising determining a precipitation quantity based on the determined velocity of the raindrops (Fischer 0039 “In a further, special embodiment of the method according to the invention the drop spectra derived with the rain radar for determination the current Z / R relationship used for quantitative precipitation measurements”; 0058“The fall velocity-specific spectral lines 1 to 64 correspond to fall velocities of the precipitation particles from 0.19 to about 12 m / s. The falling speed ultimately provides information about which precipitation particles occur at a certain altitude.”).  


Claim(s) 25, 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US-20150192671) in view of Hamner et al. (US-20140139370 Hamner) in view of Fischer et al (DE-10305139 hereinafter Fischer) and in further view of Gekat (US-20090174596).

Regarding claim 25, Zhang, Hamner, and Fischer teach The device according to claim 16, but does not explicitly teach further comprising a ring coupler for decoupling reception signals and transmission signals.  
	However, in a related field of endeavor teaches further comprising a ring coupler for decoupling reception signals and transmission signals (Gekat 0052 “ring coupler”; 0070 “I/Q demodulator 19 that is fed the decoupled signals of the signal paths 3, 4”).  
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the polarization-modulated transmitter for weather radar of Gekat and the precipitation device system and method of Fischer and the Conformal, Luneburg lens antenna radar system and method of Hamner with the cylindrical polarimetric phased array system and method of Zhang. One would have been motivated to do so in order to advantageously increase the accuracy of measurement of the rainfall rate so as to detect the attenuation of the rain by the precipitation (Gekat 0004). Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Gekat merely teaches that it is well-known to incorporate the particular ring coupler.  Since both the prior combination and Gekat disclose similar weather radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Regarding claim 34, Zhang, Hamner, and Fischer teach The method according to claim 33, but the combination does not teach wherein determining the velocity of the raindrops comprises separating the radiated radar signal and the reflected radar signal from each other using a ring coupler 
However, in a related field of endeavor, Gekat teaches wherein determining the velocity of the raindrops comprises separating the radiated radar signal and the reflected radar signal from each other using a ring coupler (Gekat 0052 “ring coupler”; 0070 “I/Q demodulator 19 that is fed the decoupled signals of the signal paths 3, 4”).  
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the polarization-modulated transmitter for weather radar of Gekat and the precipitation device system and method of Fischer and the Conformal, Luneburg lens antenna radar system and method of Hamner with the cylindrical polarimetric phased array system and method of Zhang. One would have been motivated to do so in order to advantageously increase the accuracy of measurement of the rainfall rate so as to detect the attenuation of the rain by the precipitation (Gekat 0004). Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Gekat merely teaches that it is well-known to incorporate the particular ring coupler.  Since both the prior combination and Gekat disclose similar weather radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 35, Zhang, Hamner, and Fischer teach The method according to claim 33, but the combination does not teach wherein determining the velocity of the raindrops comprises separating the radiated radar signal and the reflected radar signal from each other using a ring coupler.  
However, in a related field of endeavor, Gekat teaches wherein determining the velocity of the raindrops comprises separating the radiated radar signal and the reflected radar signal from each other using a ring coupler (Gekat 0052 “ring coupler”; 0070 “I/Q demodulator 19 that is fed the decoupled signals of the signal paths 3, 4”).  
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the polarization-modulated transmitter for weather radar of Gekat and the precipitation device system and method of Fischer and the Conformal, Luneburg lens antenna radar system and method of Hamner with the cylindrical polarimetric phased array system and method of Zhang. One would have been motivated to do so in order to advantageously increase the accuracy of measurement of the rainfall rate so as to detect the attenuation of the rain by the precipitation (Gekat 0004). Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Gekat merely teaches that it is well-known to incorporate the particular ring coupler.  Since both the prior combination and Gekat disclose similar weather radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Greneker (US PAT 4660038) discloses “An apparatus and method are disclosed which employ the Doppler principle to measure the terminal velocity and, hence, the size distribution of hydrometeors such as raindrops and hailstones. (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648             


	
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648